Order and judgment (one paper) of the Supreme Court, New York County (Alfred ,M. Ascione, J.), entered on February 10, 1984, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, vacated the appointment of a temporary receiver and awarded the sum of $3,000 as costs and attorney’s fees to defendants pursuant to CPLR 8303 (a), is modified, on the law, the facts and the exercise of discretion, to the extent of reducing the amount of the allowance for additional costs to $300 and otherwise affirmed, without costs or disbursements.
An examination of the record herein indicates that the statutory sum of $300, authorized pursuant to CPLR 8303 (a) (1), is the appropriate amount of the additional allowance which defendants should recover from plaintiff in connection with the instant matter. Concur — Murphy, P. J., Ross, Bloom, Milonas and Kassal, JJ.